 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoilermakers Local Lodge No. 40, InternationalBrotherhood of Boilermakers, Iron Ship Build-ers, Blacksmiths, Forgers and Helpers, AFL-CIO (Envirotech Corporation) and Larry R.Whitt. Case 9-CB-4867March 7, 1983DECISION AND ORDERBY CHAIRMAN MII LER AND MEMBERSJENKINS AND HUNTEROn June 30, 1982, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The facts of the case are essentially undisputed.During the fall of 1980, Charging Party LarryWhitt. sought employment through Respondent'sexclusive hiring hall as a construction boiler-maker/welder. He was referred to a job at theTennessee Valley Authority Paradise Steam PlantProject, on which Envirotech Corporation was thegeneral contractor. He worked there from October14 until December 19, 1980,' when the job wascompleted. In January, Whitt applied for additionalwork at Envirotech by speaking to its boilermakersuperintendent, without the knowledge or approvalof Respondent. On his employment application, hestated that he was applying for a position as a "boi-lermaker, welder," and he listed his three mostrecent jobs as involving welding. Whitt did not re-ceive the job.Thereafter, Whitt returned to the union hallseeking a referral. However, Dwain Smith, the dis-patcher, told him that he was suspended from thehiring hall referral list for 90 days because he hadsought work directly with an employer. Whitt im-mediately protested to Smith, but he did not invokeRespondent's procedure for appealing his suspen-sion.Whitt was punished pursuant to article 7 of Re-spondent's "Joint Referral Rules" which provides:Section 7.3All dates herein are hetlween October 198() and Januarv 1981 unlessotherwise indrcated.Registrants shall be suspended from the out-of-work lists and therefore not referred foremployment for a period of ninety (90) calen-dar days for any of the following reasons:* * **s17. Interference with proper administrationof referral procedures.As set out, infra, it is clear that employees in gen-eral and Whitt in particular were aware that hiringhall rules prohibited employees from attempting toobtain work through direct contacts with employ-ers and that penalties could ensue from such at-tempts to circumvent the hiring hall.The record indicates that Smith had heard arumor that individuals were attempting to "steal"work rather than going through the hiring hall,and reported this to Business Manager Daniel Ev-erett. Everett contacted Claude Meares, the laborrelations manager for Envirotech, requesting verifi-cation of the rumor. Thereafter, Meares sent Ever-ett a letter setting forth the facts regarding Whitt'sattempts to gain employment and attached a copyof his written application.2Upon receiving thisletter, Everett decided that Whitt should be sus-pended.The Administrative Law Judge rejected theGeneral Counsel's contention that Whitt had ap-plied for a "white hat" job3rather than a boiler-maker job and thus did not attempt to circumventthe hiring hall. He also rejected the General Coun-sel's contention that Respondent did not adequatelyinvestigate the incident prior to suspending Whitt,finding that Respondent reasonably relied onMeares' letter describing Whitt's conduct. Never-theless, the Administrative Law Judge found thatRespondent, by its suspension of Whitt, violatedSection 8(b)(2) of the Act. He based this conclu-sion essentially upon two findings. First, he foundthat, although Whitt's conduct in seeking work atEnvirotech was improper, Respondent unlawfullypunished him by denying him employment oppor-tunities. Second, the Administrative Law Judgefound that Respondent should not have punishedWhitt for violating the above rule because the rulewas so vague as to give union officials discretion asto whether or not to enforce it in a particular case.Respondent excepts to these findings and to theAdministrative Law Judge's conclusion that it vio-2 The letter also indicated that two other individuals, who are not in-volved in the instant case, sought employment at Envirotech directly.These individuals were also suspended from the hiring hall referral listfor 90 days' A "white hat" job is one which the Company may fill without resortto the hiring hall266 NLRB No. 86432 BOILERMAKERS LOCAL 40lated the Act. For the reasons stated below, wefind Respondent's exceptions to be meritorious.The Board will presume that a union acts illegal-ly any time it prevents an employee from beinghired or causes an employee to be discharged4be-cause by such conduct a union demonstrates itspower to affect the employee's livelihood in so dra-matic a way as to encourage union membershipamong the employees. However, this presumptionmay be rebutted "where the facts show that theunion action was necessary to the effective per-formance of its function of representing its con-stituency."5 Thus, a union operating a hiring hallmay lawfully refuse to refer an individual for hirefor a period of time for quitting a previous job,6for excessive absenteeism,7or where the employeewas also an employer.8In such circumstances, it isassumed that unions are not acting to encourageunion membership, but for the legitimate purposeof promoting the efficiency and integrity of theirhiring hall operations.Similarly, it has long been held that a union maylawfully prevent the circumvention of a legitimateexclusive hiring hall.9Respondent herein suspend-ed Whitt from its referral list in order to promotethe legitimate union interest of ensuring a fair refer-ral system. As a means of reducing the potentialfor abuse of its hiring hall by individuals such asWhitt, Respondent finds it necessary to strictly en-force its rule against direct contact with employers.We see no reason to second-guess this judgment.There is no evidence herein that Whitt was penal-ized to encourage him to join the Union'°or forany other illegitimate reason, or that the hiring hallitself was not legitimate. Accordingly, we find thatRespondent's action in disciplining Whitt was notimproper.We further find that the severity of the penaltydoes not render this action invalid. In finding thatWhitt's suspension was an excessively harsh penal-ty, the Administrative Law Judge relied upon theBoard's decisions in Construction and General La-borers' Local Union No. 596 of the Laborers Interna-4 Local 873, International Brotherhood of Electrical Workers, AFL-CIO(Kokomo-.Marian Division, Central Indiana Chapter, .ational ElectricalContractors .4ssociation. Inc. .250 NLRB 928. fn. 3 (1980), InternationliUnion af Operating Engineers, Local 18. AFL-CIO (Ohio Contractors Asso-cialion), 204 NLRB 681 (1973), reversed on other grounds 496 F.2d 1308(6th Cir 1974), Ohio Contractors .4ssociation. supra.International Brotherhood of RBoilermakers. Iron Shipbuilders. Blacks-miths. Forgers and Ielpers. Local 667. AFL-CIO (Union Boiler Company),242 NL.RB 1153 (1979)7 Kokomo-.Marian Division, Central Indiana Chapter. National ElectricalContractors i4sociation. Inc., supraa Lower Ohio l'alletU Ditrit C ouncil o Carpenters. Millwright Local Vo.1080 (Commercial Contracting Corlporation). 201 NLRB 882 (1973).9 See International .Allianc oj' Theatrical Stage Employees. Local .o. 7(Universal CritY Studios. Inc .). 254 NI.RB 1139 (19811.'° The record indicates that he was not a union member.tional Union of North America (Leo J. Hood MasonContractors, Inc.), 216 NLRB 778 (1975), and LocalNo. 96, Sheet Metal Workers International Associ-ation, AFL-CIO (Roland M. Cotton, Inc.), 222NLRB 756 (1976). In those cases, unions soughtthe discharge of employees from the jobs whichthey obtained through direct contact with employ-ers, and the Board approved the unions' conduct.In the instant case, the Administrative Law Judgesuggests that such discipline-seeking to removethe employee from the job obtained through im-proper direct contact-is the maximum penalty thata union can properly impose. Thus, in the instantcase, the Administrative Law Judge asserts thatRespondent could have prevented Whitt fromworking for Envirotech, but it could not denyWhitt access to the hiring hall for referrals to otheremployers. We disagree. Since we find that Whitt'ssuspension was ordered for legitimate, nondiscri-minatory reasons, we will not scrutinize the harsh-ness of the penalty. I" The Board's approval of thepenalties imposed on employees in the above casesis not determinative of the penalty herein. 12Additionally, we disagree with the Administra-tive Law Judge's finding that section 7.3(7) of theJoint Referral Rules is so vague as to preclude itslegitimate enforcement. The Administrative LawJudge acknowledged that Whitt knew "that hecould not deal directly with employers for aboilermaker/welder job, and that there could besome kind of penalty if he did so." However, hefound the rule to be overly vague because of hisfinding "[w]hat acts involve interference must bedecided by someone."The Joint Referral Rules are posted in the unionhall and available to all employees that use Re-spondent's referral system. Although section 7.3(7)does not specify every possible example of "inter-ference" with the hiring hall process, it was com-monly known among employees, and specificallyknown by Whitt, that direct dealing with employ-ers constituted an infraction. Thus, Whitt cannotcomplain that his suspension was an exercise byunion officials of arbitrary authority, and we findthat the rule was applied in a valid manner. As the" N.LR.B. v. Boeing Co.. et at., 412 U.S. 67 (1973). In Member Hun-ter's view, the Board examines the harshness of a union penalty only inthe context of making a determination as to whether the penalty was dis-criminatorily motivated. Once the Board determines that in fact the pen-alty was not discriminatorily motivated and thus was not violative of Sec.8(b)(XXA) of the Act, the severity of the penalty imposed becomes irrele-vant. In the instant case, Member Hunter agrees with his colleagues thatWhitt's suspension was ordered for legitimate, nondiscriminatory reasons,and therefore he finds that the severity of the penalty is irrelevant.I2 The Administrative L aw Judge found it significant that Whitt didnot actually obtain a position at Ens irotlech and theref re did not ad-versely affect the employment opportunities of anyone else We find thisinconsequential, since he was punished for attempting to circumrent thehiring hall. without regard to the success of his efforts433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord does not indicate that the rule existed for anunlawful purpose, we also find that it is not unlaw-ful on its face.The instant case is clearly distinguishable fromUnion Boiler Company, supra, cited by the Adminis-trative Law Judge. In that case, the Board found aviolation where a union suspended an employeefrom its referral list, ostensibly for violating a ruleagainst quitting "shop jobs," because the Boardconcluded that the union rule was subject to arbi-trary enforcement. However, the rule therein wasnot in writing and was not known generally amongemployees, including the punished employee. 3Whitt, however, clearly committed a violation of apublished, well-known union rule.We find that Respondent's suspension of Whittpursuant to section 7.3(7) of the Joint ReferralRules was neither a violation of its 8(b)(1)(A) dutyof fair representation, nor a form of discriminationagainst him in violation of Section 8(b)(2). Accord-ingly, we shall order that the complaint be dis-missed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.13 The union policy in that case was that an employee who quit a shopjob would not be referred for a "reasonable" length of time. It was cor-rectly held that this left the severity of the penalty to the whim of theunion officer.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: Thismatter was heard before me on April 29, 1982, at Bowl-ing Green, Kentucky, upon the General Counsel's com-plaint which alleges that the Respondent labor organiza-tion engaged in violations of Section 8(b)(1)(A) and (2)of the National Labor Relations Act, as amended, 29U.S.C. § 151, et seq., by refusing to refer the ChargingParty for employment with contractors with whom theRespondent had collective-bargaining agreements.The Respondent generally denies that it has committedany violations of the Act. While admitting that theCharging Party was suspended for 90 days from itshiring hall, and as a result he was not referred to jobs,the Respondent contends that such is a permissible en-forcement of the exclusive hiring hall inasmuch as theCharging Party had sought employment directly with asignatory contractor.Upon the record as a whole, including my observationof the witnesses, briefs,' and arguments of counsel, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe Respondent, Boilermakers Local Lodge No. 40,International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, AFL-CIO(herein sometimes the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act. In therepresentation of its members, it negotiates collective-bargaining agreements with employers engaged in inter-state commerce concerning wages, hours, and otherterms and conditions of employment.One employer with whom the Respondent has a col-lective-bargaining agreement is Envirotech Corporation(also referred to in the record as Chemico), a Delawarecorporation with an office and place of business inDrakesboro, Kentucky. It is engaged as a general con-tractor in the building and construction industry. In the12 months preceding the date of the complaint herein,Envirotech Corporation purchased and received goodsdirectly from points outside the State of Kentuckyvalued in excess of $50,000. Envirotech Corporation isadmitted to be, and I find is, an employer engaged in in-terstate commerce within the meaning of Section 2(2),(6), and (7) of the Act.Accordingly, I conclude that the National Labor Rela-tions Board has jurisdiction under Section 10 of the Actto decide the issues raised by the complaint and enterany appropriate remedy.II1. THE ALLEGED UNFAIR LABOR PRACTICESIn the fall of 1980 Larry R. Whitt traveled from hishome in West Virginia, to Kentucky, for the purpose ofgetting work as a construction welder, a trade he hadpursued for 7 years or so. He went to the Union's officeand applied to be referred for work as a constructionboilermaker/welder.2He was referred to the TennesseeValley Authority Paradise Steam Plant project on whichEnvirotech Corporation was the general contractor.Whitt's first day of employment was October 14 andhe worked steadily until December 19, at which time hewas laid off because the job was completed.Having become friends with the manager and otherpersonnel of the Red Rooster Restaurant, a place fre-quented by TVA construction workers, Whitt stayed inthe area and did odd jobs at the Red Rooster.Shortly after Christmas, David Engler, the manager ofthe Red Rooster, introduced Whitt to Richard Arring-ton, Envirotech's job superintendent at the Paradiseproject. Engler had asked Arrington to help Whitt find aI The Respondent's motion to file a reply brief is granted, and the briefconsidered.2 Under the Union's rules, not material here, to be a journeyman boil-ermaker requires having worked in the industry 8,000 hours. Neverthe-less, one with fewer hours can be referred to particular jobs in the indus.try Whitt was keeping a log of his hours and at the time of the eventsherein had approximately 3,600.434 BOILERMAKERS LOCAL 40job and after a discussion between Arrington and Whitt,Arrington said he would keep him in mind. Both Whittand Engler testified, however, that Whitt was not seek-ing employment from Arrington as a boilermaker orwelder and that Arrington had told him that any jobWhitt got directly would have to be a "white hat" or"company" job. They testified that Arrington said hecould not hire Whitt directly as a boilermaker becausethe Company had an exclusive hiring hall arrangementwith the Union.Whitt acknowledged on examination that he under-stood this and that he understood it was against the rulesfor him to seek employment as a boilermaker directlywith a contractor. He further acknowledged that he pre-sumed there would be some penalty for doing it.After meeting with Arrington, Whitt returned to hishome in West Virginia for a few days and then cameback to Kentucky on New Year's Eve (or New Year'sDay). A few days thereafter, he went to the constructionproject and met Rod Carnahan, the individual to whomhe had been referred by Arrington. (Carnahan was theboilermaker superintendent, according to the undeniedtestimony of Daniel Everett, the Union's business man-ager.) Whitt filled out an employment application inwhich, among other things, he stated that the positionfor which he was applying was "boilermaker, welder."Whitt testified that he was told he would be called buthe was not; thus he returned to the-job in mid-Januaryand again spoke to Carnahan, who in turn referred Whittto an individual by the name of Gilstrap. According toWhitt, he was advised that the job would be essentiallyclerical and he would receive $5 per hour for 40 hours aweek and there would be no overtime. While Whittwould be working with boilermakers and welders, ac-cording to his testimony, it was a "company job" andthe $5 an hour was about half the prevailing rate forboilermakers/welders. For reasons unexplained in therecord, Whitt was not hired.A short time later, Whitt presented himself at theunion hall for referral. He talked to the dispatcher,Dwain Smith, who told him that there were no jobs thenavailable but that he would be notified. Then as Whittwas leaving, Smith called back to him and said to forgetit, that he had been placed on a 90-day suspension fromthe hiring hall. There ensued a conversation the essenceof which was that Whitt asked why and Smith told himthat the Union had been advised that he had soughtwork as a boilermaker directly and that such is a viola-tion of the hiring hall system meriting a 90-day suspen-sion. Whitt said something to the effect that "it's nottrue" or "it's not fair." However, he did not attempt toappeal the suspension to the Union's business manager,which is provided for in article 4, Joint Referral Rulesfor Lodge No. 40. Whitt was shown a letter from ClaudeMeares, the labor relations manager for Chemico, that heand two others had sought employment directly. At-tached to this letter was a copy of Whitt's application foremployment.Smith testified that Whitt's suspension came about be-cause he had heard a rumor that some individuals wereattempting to "steal work" rather than going through thehiring hall. He reported this to Everett who in turn con-tacted the Union's steward on the job. The job stewardreported that he had heard those rumors and Everettthen contacted Meares for verification. And Everettasked Meares to write him a letter setting forth the facts,which Meares did. Upon this letter, Everett made the de-cision that the three individuals involved, includingWhitt, should be suspended for 90 days for "interferencewith proper administration of referral procedure," asprovided in article 7 of the Joint Referral Rules forLodge No. 40 and article VI of appendix "B" (the exclu-sive hiring hall) of the collective-bargaining agreement.The parties stipulated that, but for his suspension,Whitt would have been referred to work after January21, 1981.Following the 90-day period, Whitt again returned tothe union hall and made application for referral. At thattime there were no jobs available but within I or 2 daysthere was work, and Whitt was referred.III. ANALYSIS AND CONCLUDING FINDINGSAlthough the language of the collective-bargainingagreement is not explicit, the parties agree that it ismeant the Union would be the exclusive source of boiler-makers for the signatory employers-that the Union op-erates an exclusive hiring hall.Where a union has an agreement with employers to bethe exclusive provider of employees, though potentially asource of disparate treatment among employees, such isnevertheless permissible. Local 357, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America [Los Angeles-Seattle Motor Express] v.N.L.R.B., 365 U.S. 667 (1961). To be lawful, however,operation of an exclusive hiring hall must use "objectivecriteria or standards for the referral of employees." Local394, Laborers International Union of North America,AFL-CIO (Building Contractors Association of NewJersey), 247 NLRB 97 (1980). Where the union does nothave such objective criteria or does not follow the crite-ria it has, failure to refer is violative of Section8(b)(1)(A) and (2) of the Act.Since the paramount purpose of a hiring hall, from theemployees' standpoint, is a fair and equal opportunity foremployment in the jobs covered under the collective-bar-gaining agreement, it is not unlawful for the union, in itsrepresentation of all employees, to enforce the hiringhall. Thus, for instance, the union may seek the dis-charge of an employee who has obtained his job directlyrather than through the hiring hall. Construction andGeneral Laborers' Local Union No. 596 of the Laborers In-ternational Union of North America (Leo J. Hood MasonContractors, Inc.), 216 NLRB 778 (1975); Local No. 96,Sheet Metal Workers International Association. AFL-CIO(Roland M. Cotton, Inc.), 222 NLRB 756 (1976).The General Counsel does not contest these principles,but argues principally that under the facts of this casethe 90-day suspension of Whitt was unreasonable becausehe in fact did not attempt to gain employment as a boil-ermaker but rather as some kind of a clerical employee;and/or the Union had other, less onerous, methods of en-forcing its hiring hall.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union maintains that it has a "clearly stated"policy which "require[s] imposition of a ninety-day sus-pension for interference with the established referral pro-cedures." (Original emphasis in the Respondent's brief.)The Union argues that it is well known to be interfer-ence with referral procedures for one to seek employ-ment directly.Whitt admitted to knowing that he could not get aboilermaker job without referral. Indeed the principalthrust of Whitt's testimony, and of the General Counsel'sargument, is that he sought a "company job" and notwork as a boilermaker.On this point I find Whitt's testimony implausible, in-credible, and not consistent with the documentary evi-dence. Although maintaining that he was looking forwork as something other than a boilermaker, Whitt wasreferred to the boilermaker superintendent and filled outa job application in which he wrote as the position ap-plied for, "boilermaker/welder." On the application helisted his three most recent jobs had been as a welder. Itis just not believable that Carnahan interviewed Whittfor a job other than that of a boilermaker.Whitt testified that Carnahan told him that he wouldbe hired for some kind of a materials checker job at $5an hour, and put him in contact with one Gilstrap so thatthis job could be explained. But Whitt never went towork. There is no explanation why he was not hired, ifin fact Envirotech had work for Whitt in a nonboiler-maker or a welder job. This gap in Whitt's testimonysuggests that the Company did not, as he maintains, offerhim a nonboilermaker job.Further the Union could reasonably believe that Whittsolicited employment from Envirotech. According to thegenerally credible testimony of Everett, after hearingrumors that individuals were seeking employment direct-ly, he contacted the Envirotech personnel manager forverification. Meares then wrote Everett stating that threeindividuals had in fact applied for jobs and attachedWhitt's application. From these documents Everett rea-sonably could have concluded that Whitt in fact did seekemployment directly.The General Counsel nevertheless contends that Ever-ett should have done more and should have investigatedfurther once Whitt stated that it was not true. It is notedthat, when Whitt was suspended, he was advised of thereason and at that time could have, had he so chosen, ap-pealed the suspension to Everett, a right he is presumedto have known. Whitt did not do so. Thus I do not be-lieve that the Union acted unreasonably in relying on thestatements received from Envirotech concerning him andthe two other employees.But it does not follow that the rule is lawful or appli-cation of it as to Whitt met the minimum standards offairness required by the Act. Although a union may en-force its exclusive hiring hall, to punish one by denyinghim employment opportunities because he has brokensome rule is a different thing. In Hood and Cotton the of-fending employees were not punished. They were simplytold they could not have the jobs they acquired in dero-gation of the hiring hall-that the job in question be-longed to someone else. Though they lost jobs, to whichthey were not entitled under the hiring hall, their em-ployment opportunity was not otherwise interfered with.Here Whitt was punished and lost work for 90 days.Yet there is no showing that what he did affected the jobopportunity of any one else. Nor did the Union persua-sively show that punishment for contact with a prospec-tive employer is necessary to protect the rights of othersand the hiring hall. Seeking employment and actuallybeing hired to the detriment of someone else are differentmatters.Further, I conclude that the rule under which Whittwas denied employment for 90 days was so vague as togive union officials discretion whether or not to enforceit in a particular case. Though Whitt admitted knowingthat he could not deal directly with employers for aboilermaker/welder job, and that there could be somekind of penalty if he did so, he could not have knownfrom any document that doing so would mean his sus-pension for 90 days. Thus by refusing to refer Whitt for90 days the Union failed to represent him fairly in viola-tion of Section 8(b)(1)(A) and discriminated against himin violation of Section 8(b)(2). International Brotherhoodof Boilermakers, Iron Shipbuilders. Blacksmiths, Forgersand Helpers, Local 667, AFL-CIO (Union Boiler Compa-ny), 242 NLRB 1153 (1979).Notwithstanding testimony that it is the custom thatemployees may not solicit employment directly, there isnothing in either the Joint Referral Rules or the collec-tive-bargaining agreement prohibiting such. Indeed, theJoint Referral Rules provides that "Requests by contrac-tors for key men to act as foremen shall be honoredwithout regard to the requested man's place on the out-of-work list." If an employer may ask that a specific em-ployee be referred, it follows that employees may makethemselves known to the employers, by, for instance, so-liciting an employer to make such a request.Whether or not Whitt is sufficiently skilled to havebeen requested as a keyman is immaterial. If the referralsystem would seem to allow for some contact betweenworkers and contractors, then necessarily whether onesought work directly in violation of custom would be amatter of judgment by the Union. If a rule, or combina-tion of them, gives the Union discretion to punish oneemployee but not another then necessarily the one pun-ished has been represented unfairly.Further, the rule under which Whitt was suspended isan ambiguously worded catchall clause following enu-meration of six specific causes for suspending one 90days. Joseph Meredith, the Respondent's assistant direc-tor of the construction division, explained the necessityfor the rule. He did not explain the necessity for not pub-licizing it specifically. If it is necessary to prohibit allemployees from direct contact with employers, then theprohibition can be specifically worded.The Respondent contends that "Section 7.3(7) of theJoint Referral Rules is not an unwritten policy vestingunfettered discretion in union officials with respect to theimposition of suspensions ...." This is so, the Unionargues, because the rules require imposition of a 90-daysuspension. Perhaps the punishment is specifically stated,but the crime is not. Clearly, what amounts to "interfer-436 BOILERMAKERS LOCAL 40ence with proper administration of referral procedures"is not self-evident. What acts involve interference mustbe decided by someone. The power of union officials topick and choose which acts are "interference" allowsthem to exercise arbitrary authority over employee's useof the referral system. Such power is proscribed by theAct.Such was the basis of the Board's decision in UnionBoiler. Although in Roland M. Cotton there was no publi-cized rule forbidding direct employment, such was im-plicit from the exclusive hiring hall agreement. Again thedistinction between that case and this one (and UnionBoiler) is that there the employee actually obtained workto the detriment of others on the out-of-work list. HereWhitt was punished. Here, in fact, the evidence is thatEnvirotech never hires boilermaker/welders directly andwould not have hired Whitt.I therefore conclude that, as applied to Larry Whitt,the Union so operated its exclusive hiring hall as to notrepresent him fairly in violation of Section 8(b)(1)(A)and discriminated against him in violation of Section8(b)(2). I shall recommend that he be made whole forany loss employment he suffered while on suspension.IV. THE REMEDYHaving found that the Respondent Union has engagedin certain unfair labor practices, I shall recommend thatit be ordered to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act. I recommend that the Respondent makewhole Larry R. Whitt for any loss of earnings he mayhave suffered by reason of its violation of its duty to rep-resent him fairly, by payment to him of what he wouldhave earned had he been referred on or after January 21,1981. Backpay shall be computed in the manner set forthin F. W. Woolworth Company, 90 NLRB 289 (1950), withinterest as provided in Florida Steel Corporation, 231NLRB 651 (1977).3[Recommended Order omitted from publication.]3 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).437